Per Curiam.

This case falls within the principle announced in Mhoon v. Wilkerson, Exr., 47 Miss. 633, and Kimbrough v. Curtis et al., 50 Miss. 117 ; and laying out of view the partition of the lands of Boyce & Carter, set forth in the bill, a case is presented which entitles complainant to a decree.
The notes are not barred, because the bill shows that no administration has been had on the estate of Francis, their maker. Code, sect. 2162.
Decree reversed, demurrer to amended and original bill overruled, and cause remanded for defendants to answer in thirty days after the mandate herein shall have been filed in the court below.